— Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered January 19, 1978, convicting him of murder in the second degree (two counts), upon a jury verdict, and imposing sentence. Judgment affirmed. We have considered defendant’s allegations of trial error and we find them to be without merit. However, we have not considered, and express no opinion as to defendant’s argument that it was error for the court to deny his Huntley motion. The papers upon which this argument is based are dehors this record. Rabin, J. P., Gulotta, Martuscello and Mangano, JJ., concur.